--------------------------------------------------------------------------------

Exhibit 10.1




Equity Transfer Agreement




This Equity Transfer Agreement is entered between the following parties:

 

Transferor: FAN Shaowen, CHEN Aimin, CHEN Aiguo and YANG Gang (hereinafter
“Party A”)

 

FAN Shaowen’s PRC ID Number:

51010319530317097X

FAN Shaowen’s Domicile:

Room 5, Unit 2, Building 7, No. 10, Daxue Road, Wuhou District, Chengdu

CHEN Aimin’s PRC ID Number:

510103195503280962

CHEN Aimin’s Domicile:

Room 7, Unit 2, No. 9, Guanghua Street, Jinjiang District, Chengdu

CHEN Aiguo’s PRC ID Number:

510202195304160027

CHEN Aiguo’s Domicile:

Room 1-2, No. 5 in No. 11, Lingshi Street, Yuzhong District, Chongqing

YANG Gang’s PRC ID Number:

512901196405130415

YANG Gang’s Domicile:

Room 4, Floor 9, Building 1, No. 16, Guo Jiaqiao Zheng Jie, Wuhou District,
Chengdu

 

Transferee: LOGIC EXPRESS LTD (hereinafter “Party B”)

 

Legal Address:

Drake Chambers, Road Town, Tortola, British Virgin Islands

Representative:

ZHAO Chao Ming

Title:

Chief Executive Officer

 

Target Company: Chongqing Dalin Biologic Technology Co., Ltd (hereinafter “Party
C”)

 

Legal Address:

Room 1-2, Unit 5, No. 11, Lingshi Street, Yuzhong District, Chongqing

Legal Representative:

FAN Shaowen

Title:

Chairman of the Board




1

--------------------------------------------------------------------------------

 

Whereas:

 

1.

Party C is the lawful shareholder of Guiyang Qianfeng Biological Products
Limited Liability Company (hereinafter “Qianfeng Co.”), which has capital
contribution of RMB29,700,000 registered with Administration of Industry and
Commerce (“AIC”), and the recorded contribution of RMB35,100,000 in Qianfeng Co.
accounts for 54% of Qianfeng Co.’s registered capital.

 

2.

Party A is the lawful shareholder of Party C; it has made total contribution of
RMB5,000,000 to its registered capital, and holds 100% of Party C’s equity,
among which, FAN Shaowen contributes RMB2,550,000, accounting for 51% of Party
C’s registered capital; CHEN Aimin contributes RMB950,000, accounting for 19% of
Party C’s registered capital; CHEN Aiguo contributes RMB750,000, accounting for
15% of Party C’s registered capital; YANG Gang contributes RMB750,000,
accounting for 15% of Party C’s registered capital. Party B purchases 90% of
Party C’s equity (including 41% from FAN Shaowen; 19% from CHEN Aimin; 15% from
CHEN Aiguo; 15% From YANG Gang) which is held by Party A in order to control
Qianfeng Co. and Party C ends up as an equity joint venture owned by Party B and
FAN Shaowen, among which Party B contributes RMB4,500,000, accounting for 90% of
Party C’s registered capital; FAN Shaowen contributes RMB500,000, accounting for
10% of Party C’s registered capital.

 

3.

Party C’s four shareholders, as Party A, execute this Equity Transfer
Agreement(“this Agreement”) with Party B; such four shareholders are treated as
one and same party and shall be jointly and severally liable for the liabilities
and obligations hereunder.

 

4.

As required by Party A, Party B will conduct the due diligence only after the
execution of this Agreement.

 

NOW THEREFORE, through friendly consultation based on equality, voluntariness,
and mutual benefits, Party A, Party B and Party C hereby execute this Equity
Transfer Agreement in respect of Party A transferring 90% of Party C’s equity to
Party B and Party B replacing Party A as the shareholder of Party C.




2

--------------------------------------------------------------------------------

 

Article 1

Equity Transfer




1-1

Subject Matter

 

The subject matter hereunder is 90% of Party C’s equity held by Party A
(including 41% by FAN Shaowen; 19% by CHEN Aimin; 15% by CHEN Aiguo; 15% by YANG
Gang).

 

Party A hereby transfers to Party B 90% of Party C’s equity legally held by
Party A, among which 41% is held by FAN Shaowen, 19% is held by CHEN Aimin, 15%
is held by CHEN Aiguo and 15% is held by YANG Gang.

 

Party B will be the lawful shareholder of 90% of Party C’s equity upon being
transferred such equity from Party A and enjoy 90% equity ownership in Party C,
including 90% of the 54% equity held by Party C in Qianfeng Co.

 

1-2

Distribution of Qianfeng Co.’s Profits

 

1-2.1

Both Parties agree that Party A must not, prior to such equity transfer is
registered with local AIC, distribute in name of Party C the undistributed
profits (including the as-audited undistributed profits in Qianfeng Co as of
June 30, 2008 (as shown in the Audit Report Su Gong S[2008]E7037, which is
attached as Exhibit I)) to which Party C is entitled from Qianfeng Co., and such
undistributed profits should remain with Qianfeng Co. and be enjoyed by Party C
after such equity transfer.

 

1-2.2

Should Party B fail to pay off 90% of the transfer price for such equity
transfer prior to December 31, 2008, Party A and Party B will distribute the
profits, to which Party C is entitled in Qianfeng Co., in proportion to the
actual transfer price paid by Party B during the period from July 1, 2008 to the
date when the aforementioned price is paid off; namely, Party B will be entitled
to the profits at a ratio that is 90% of the proportion of its actual payment of
the transfer price and Party A will be entitled to the remaining profits.

 

1-3

Transfer price and Other Expenses

 

1-3.1

Party A and Party B agree to evaluate the equity transfer as per the audited net
assets value of Qianfeng Company on June 30, 2008, thus the transfer price is
negotiated to be RMB194,400,000.

 

1-3.2

After the execution of this Agreement, Party B will promptly conduct financial
and legal due diligence on Qianfeng Company and Party C as per the company
status as of June 30, 2008 and September 30, 2008 respectively, and Party A and
Party C should give full cooperation.  The due diligence is required to be
completed within 30 days of the execution of this Agreement.  Should the due
diligence be not completed within the designated 30 days for reasons
attributable to Party B, the due diligence is deemed as completed and Party B is
not allowed to conduct further due diligence.  The due diligence result will
have such effect on the equity transfer and transfer price as below:

 

3

--------------------------------------------------------------------------------

 

1-3.2.1

Party B is entitled to terminate this Agreement without any liability if the
attorneys entrusted by Party B discover that material issues (except that the
54% of Qianfeng Company’s equity held by Party C may be under garnishment due to
the legal action brought by another shareholder of Qianfeng Company claiming for
preemptive right for subscription to capital or that equity ownership ratio may
be diluted as a result of 20 million shares of strategic investment made into
Qianfeng Company in 2007) concerning the completeness and effectiveness of the
100% of Party C’s equity held by Party A or 54% of Qianfeng Company’s equity
held by Party C will probably affect Party B’s exercise of rights to such equity
in the future and Party A has failed to notify Party B of such issues in writing
prior to the execution of this Agreement.  Party A should refund in total to
Party B the deposit and the transfer price paid by Party B within 5 working days
of the notice of termination sent by Party B, and this Agreement is terminated.

 

1-3.2.2

The transfer price will not be adjusted (and Party A’s representations and
covenants as contained in Article 2.1 will be performed as agreed) if the
difference between the total net assets of Qianfeng Company and Party C as
calculated from the financial due diligence conducted by the accountants engaged
by Party B as per the company status as of June 30, 2008 and the total net
assets of Qianfeng and Party C as contained in the audit reports Su Gong
S[2008]E7037 and Su Gong S[2008]E7047 is not more than RMB10,000,000; if the
total difference is more than RMB10,000,000 (subject to a de-novo confirmation
by another certified public accounting firm that has been jointly engaged by
Party A and Party B ), the transfer price will be correspondingly adjusted as
per such difference.  Namely, if the accountants engaged by Party B deems that
the amount of Qianfeng Company’s and Party C’s net assets as of June 30, 2008
exceed their total assets as set forth in the audit reports Su Gong S[2008]E7037
and Su Gong S[2008]E7047 by an amount of RMB10,000,000, then the transfer price
should be increased according to the actual increase in net assets; if the
accountants engaged by Party B deems that the amount of Qianfeng Company’s and
Party C’s net assets as of June 30, 2008 are less than their total assets amount
as set forth in the audit reports Su Gong S[2008]E7037 and Su Gong S[2008]E7047
by an amount of RMB10,000,000 or more, then the transfer price should be reduced
as per the actual decrease in net assets.

 

4

--------------------------------------------------------------------------------

 

1-3.2.3

The transfer price will not be adjusted as per the profits and losses that
result from Qianfeng Company’s and Party C’s normal business undertaking between
July 1, 2008 and September 30, 2008.  Should the loss be more than RMB10,000,000
and it has resulted from matters out of normal business undertaking, the
transfer price should be correspondingly adjusted for an equivalent amount.

 

1-3.3

Both Parties will individually pay corresponding taxes concerning such equity
transfer as per relevant rules and regulations; both Parties will each pay 50%
of the tax amounts actually paid, where there is no clear provision which party
should be responsible for such payment.

 

1-4

Payment

1-4.1

Party B will pay Party A RMB13,810,000 as deposit and initial installment within
5 working days of the execution of this Agreement.  Party B will directly pay
such deposit to Party C’s account in order to make up for the investment owed to
Party C by Party A.  Party A and Party C should use such deposit in amount of
RMB13,810,000 to repay debts owed by Party C to third parties.

 

1-4.2

Within 10 working days of the completion of due diligence by Party B, Party B
should pay Party A 50% of the transfer price, namely RMB 83,390,000 as the
second installment.

 

1-4.3

Within 10 working days of the registration with the AIC of such 90% equity
interests in Party C previously held by Party A under the name of Party B, Party
B should pay Party A 40% of the transfer price in amount of RMB 77,760,000.

 

1-4.4

Within 10 working days of one year after registration with the AIC of the equity
transfer from Party A to Party B, Party B should pay Party A the final
installment of 10% of the transfer price in the amount of RMB19,440,000 (if the
transfer price is adjusted, the final payment will be paid as per the
adjustment).  After 90% of Party C’s equity is registered at AIC in the name of
Party B,  interests will accrue on such installment of the transfer price at the
interest rate for bank loans during the same period; and the interests should be
paid together with the transfer price.

 

1-4.5

Within 10 working days as of every payment from Party B, Party A should issue
and deliver corresponding legal receipt vouchers to Party B.  If Party A fails
to provide legal receipt vouchers on time, Party B is entitled to postpone the
next payment without incurring any liability for default.

 

5

--------------------------------------------------------------------------------

 

1-5

Security for Performance

 

1-5.1

On the day when Party B pays the first installment to Party A, Party C will
pledge Qianfeng Company’s equity it previously held to Party B as collateral for
the performance of this Agreement.  Party B and Party C will execute a separate
equity pledge agreement and go through the registration formalities (If
garnishment of Qianfeng Company’s equity held by Party C results in the failure
of equity pledge, Party C will deliver to Party B all the documents for the
equity pledge registration with AIC so that the pledge can be effected when the
garnishment is lifted).

 

1-5.2

Within 5 working days of Party B paying the second installment to Party A, Party
A will pledge to Party B 90% of Party C’s equity Party A held as collateral for
the performance of this Agreement.  Party A and Party B will execute a separate
equity pledge agreement and go through the registration formalities.

 

Article 2

Representations and Covenants

 

2-1

Representations and Warranties of Party A to Party B

 

2-1.1

A precondition to this equity transfer transaction is that the procedures for
acquisition of all the plasmaphoresis stations which are held by Qianfeng
Company comply with the law and the assets of all the plasmaphoresis stations
are true. Party A warrants that the procedures for acquisition of all the
plasmaphoresis stations which are held by Qianfeng Company (as set forth in the
audit report Su Gong S [2008] No. E7037 issued by Jiangsu Gongzheng Accounting
Firm Co. Ltd on July 29, 2008) comply with the law and the assets of all the
plasmaphoresis stations are true.

 

2-1.2

Party A is the sole legal owner of the subject matter hereunder, and is
qualified to fully exercise the right to dispose of the subject matter.

 

2-1.3

At any time before the execution of this Agreement, Party A neither concludes
any legal documents in any form with any third party, nor conducts any disposal
of Party C’s equity held by Party A and 54% of Qianfeng Company’s equity held by
Party C in whole or in part in any form permitted by the laws, such disposal
including without limitation transfer, pledge or entrustment.

 

6

--------------------------------------------------------------------------------

 

2-1.4

 After the execution of this Agreement and before the completion of the
performance of this Agreement, Party A covenants that it will neither conclude
any legal documents in any form with any third party, nor conduct any disposal
of Party C’s equity held by Party A and 54% of Qianfeng Company’s equity held by
Party C in any form in whole or in part permitted by the laws, such disposal
including without limitation transfer, pledge or entrust.

2-1.5

After the execution of this Agreement, Party A warrants that the subject matter
hereunder conforms with legal conditions for transferability and will not be
subject to legal restrictions for reasons attributable to Party A or any other
third party so that due course for the equity transfer is affected.  Such
circumstances include but are not limited to judicial garnishment measures
lawfully taken by the court against the subject matter.

 

2-1.6

Party A warrants as follows: it will go through legal decision-making
formalities and obtain competent resolution in favor of this equity transfer;
after this Agreement takes effect, Party A will actively go through all
formalities for the transfer of subject matter pursuant to terms and provisions
hereof, including but not limited to, convening shareholders’ meeting, amending
the articles of association, reorganizing the board of directors and submitting
relevant documents to competent authorities for the equity transfer.

 

2-1.7

Party A warrants that all the data provided by it to Party B regarding Party C
and Qianfeng Company are true, complete and lawful, such data including but not
limited to, financial conditions, production and operation status, AIC
registration status, assets status and projects development status.

 

2-1.8

The net assets of Party C and Qianfeng Company are set forth in the audit
reports Su Gong S [2008] No. E7037 and Su Gong S [2008] No. E7047 issued by
Jiangsu Gongzheng Accounting Firm Co. Ltd on July 29, 2008. During the period
from the execution of this Agreement to the final payment of the transfer price,
if it is found that the net assets in the aforementioned audit reports are not
true or any other loss has not been covered in the aforementioned audit reports
(including but not limited to losses from unqualified products that may exist in
the inventory, losses from late recovery of the accounts receivable, debts that
have not been recorded, or debts recorded incorrectly), Party A will assume
relevant liabilities in accordance with the proportion of Party C’s capital
contribution to Qianfeng Company, and Party B reserves the right to deduct such
amount from the balance of the transfer price payable.

 

7

--------------------------------------------------------------------------------

 

When the transfer price is paid off, if other losses are discovered in assets of
Party C or Qianfeng Company which are not set forth in the aforementioned audit
reports, Party A should be responsible for such liabilities in accordance with
the equity proportion of Party A in Party C or the equity proportion of Party C
in Qianfeng Company, Party B is not responsible for any of such liabilities, and
Party A should not repay such liabilities with assets of Party C or Qianfeng
Company.  If any creditor requires Party C or Qianfeng Company to assume legal
liabilities for repayments and the companies have already made repayment, then
Party A shall, within 10 working days after Party C or Qianfeng Company pays the
creditor, indemnify such amount to Party C or Qianfeng Company according to the
equity proportion of Party A in Party C or the equity proportion of Party C in
Qianfeng Company prior to this equity transfer.

 

2-1.9

Party A warrants that it will be responsible to the security of the current
existing contingent liabilities of Qianfeng Company (including but not limited
to security interests for debt of RMB 3,692,400 in favor of Guizhou Zhongxin
Investment Company and for bank loan of RMB 10,000,000 in favor of Guizhou EAKAN
Pharmaceutical Co., Ltd).  Party A warrants that it will take effective actions
to rescind the abovementioned two security interests and any other contingent
liabilities within 1 year after this Agreement taking effect.  During the period
from the execution of this Agreement to the final payment of the transfer price,
if the abovementioned contingent liabilities cause damages to Qianfeng Company,
Party A will assume relevant liabilities in proportion to Party C’s capital
contribution to Qianfeng Company and Party B reserves the right to deduct such
amount from the balance of the transfer price payable.

 

After the transfer price is paid off, if the abovementioned debts cause damages
to Qianfeng Company, Party A should be responsible for such liabilities in
accordance with the equity proportion of Party A in Party C, Party B is not
responsible to any of such liabilities, and Party A should not repay such
liabilities with the assets of Qianfeng Company.  If any creditor requires
Qianfeng Company to undertake legal liabilities for repayment and the companies
have already made payments, then Party A shall, within 10 days after Qianfeng
Company pays the creditor, indemnify such amount to Qianfeng Company in
proportion to Party C’s capital contribution to Qianfeng Company as per the
amount of actual payment by Qianfeng Company.

 

8

--------------------------------------------------------------------------------

 

2-1.10

Party A warrants that the government permits, approvals, authorizations
(including but not limited to Drug Manufacturing Certificate, GMP certificate,
Land Use Right Certificate, approval documents for products, tax preferences
approvals, and documents and permits provided by Qianfeng Company to Party B or
its attorney) owned by Qianfeng Company and Party C that are essential to their
normal business operations remain constantly effective before Party C’s equity
held by Party A is registered under the name of Party B at the AIC; that no
potential circumstances may lead to invalidity of such government permits,
approvals, authorizations; and that there is no pre-existing due and unpaid tax
liabilities.  Party A shall be responsible for any pre-existing due and unpaid
tax liabilities and relevant overdue fines or penalties that are discovered
after the execution of this Agreement.

 

2-1.11

Party A will assume all the liabilities and contingent cost of fund (including
but not limited to interests, similarly hereinafter) of Party C as recorded in
the audit report Su Gong S [2008] No. E000 issued by Jiangsu Gongzheng
Accounting Firm Co. Ltd.  Party B reserves the right to deduct the cost of fund
as it actually accrues from the transfer price payable.  If the transfer price
has already been fully paid, Party A is responsible to pay Party B the
abovementioned amount within 10 working days after it receives the notice from
Party B.

 

2-1.12

The age of the balance (RMB 2,634,697) of the “accounts receivable from
shareholders in previous years” among the other accounts receivable in the
financial statement of Qianfeng Company is relatively long, but Party A expects
it can be recovered, and thus no provision for bad debt has been made for the
abovementioned current account as of June 30, 2008.  Party A warrants that the
abovementioned accounts would be safely recovered within 1 year after this
Agreement taking effect.  During the period from the execution of this Agreement
to the payment of the balance of the transfer price, if the abovementioned
current account of Qianfeng Company could not be fully recovered, Party B
reserves the right to deduct such current account amount from the balance of the
transfer price.  If the abovementioned account is recovered after 1 year, Party
B will refund the deducted amount to Party A.

 

2-1.13

Party A covenants that it will assist Party B in obtaining 75% equity in Guizhou
Qianfeng Renyuan Biomaterial Co., Ltd. (“Renyuan Co.”) from HUANG Yuxiang and
ZOU Shutang as soon as possible. The transfer price thereof will be principally
based on the book value of the net assets of Renyuan Co. reflecting the
transferred subject equity at the equity transfer.

 

9

--------------------------------------------------------------------------------

 

2-1.14

Party C is the legal owner of 54% of Qianfeng Company’s equity, and the
consideration for such equity has already been fully paid with funds from lawful
sources.  Party C has fully performed its obligations for its obtaining of the
54% of Qianfeng Company’s equity from Guizhou EAKAN Pharmaceutical Co., Ltd.,
and it is qualified to exercise full right to dispose of such equity interests.
 According to provisions of the equity transfer agreement between Guizhou EAKAN
Pharmaceutical Co., Ltd. and Party C, the portion that Party C undertakes in the
land grant premium paid during make-up formalities for grant of land use right
of Qianfeng Company will be paid by Guizhou EAKAN Pharmaceutical Co., Ltd.
 Whereas Qianfeng Company has already paid the land grant fee of RMB
2,668,365.38 as make-up when it goes through make-up formalities for grant of
land use right, Guizhou EAKAN Pharmaceutical Co., Ltd. shall pay Party C
RMB1,440,000.  Party A covenants that Guizhou EAKAN Pharmaceutical Co., Ltd.
will pay Party C RMB1,440,000 within 1 year after the equity transfer under this
Agreement.

 

2-2

Representations and Warranties of Party B to Party A

 

2-2.1

Party B is, prior to the registration of the equity transfer, in compliance with
legally prescribed conditions to acquiring the subject matter hereof, and the
normal legal procedure for the equity transfer will not be affected by any
limitation to Party B’s capacity.  Party B shall be responsible for any legal
issue in respect of this equity transfer that has been caused by Party B.    

 

2-2.2

Party B has sufficient capital to purchase the subject matter hereunder, and
guarantees that it will be able to pay the transfer price according to this
Agreement.

 

2-2.3

Party B covenants that after acquisition of Party C’s equity Party B will ensure
the normal operation of Qianfeng Company will not be affected, that it will
endeavor to acquire more blood plasma resources, and it will endeavor to
coordinate for cooperation among shareholders of Qianfeng Company and promote
Qianfeng Company’s sustainable development.

 

2-2.4

Party B covenants that it will, after its acquisition of equity interests in
Party C, cause the income of the employees of Qianfeng Company to grow with the
profitability of the company.

 

10

--------------------------------------------------------------------------------

 

2-3

Representations and Warranties of Party C to Party B

 

2-3.1

Party C is the legal owner of the 54% of Qianfeng Company’s equity, and the
consideration for such equity has been paid off with capital of lawful sources.
 Party C has performed all the obligations for acquiring 54% of Qianfeng
Company’s equity transferred by Guizhou EAKAN Pharmaceutical Co., Ltd and is
qualified to exercise the full rights to dispose of such equity.  According to
the equity transfer agreement executed by Guizhou EAKAN Pharmaceutical Co., Ltd
and Party C, Guizhou EAKAN Pharmaceutical Co., Ltd takes the responsibility for
payment of land grant premium in the land use right grant procedure which should
have been borne by Party C.  Considering that Guizhou EAKAN Pharmaceutical Co.,
Ltd has paid the RMB2,668,365.38 as the land grant premium in the land use right
grant procedure, Guizhou EAKAN Pharmaceutical Co., Ltd will pay RMB1,440,000 to
Party C, and Party C guarantees that Guizhou EAKAN Pharmaceutical Co., Ltd will
pay RMB1,440,000  to Party C within 1 year after this equity transfer hereunder.

 

2-3.2

At any time before the execution of this Agreement, Party C neither concluded
any legal documents in any form with any third party, nor conducted any disposal
of the 54% equity in Qianfeng Company in whole or in part in any form permitted
by the laws, such disposal including but not limited to transfer, pledge or
entrustment.

 

2-3.3

During the period from the execution of this Agreement to the completion of the
AIC registration for transfer of the subject matter herein, Party C warrants
that Party C will neither conclude any legal documents in any form with any
third party nor conduct any disposal of 54% of Qianfeng Company’s equity in any
form in whole or in part permitted by the laws, such disposal including but not
limited to transfer, pledge or entrustment.

 

Article 3

Other Rights and Obligations of the Parties

 

3-1

Within 15 days upon the execution of this Agreement, Party A is responsible for
convening the shareholders meeting and board meeting of Party C and ensuring
that the equity transfer will be approved by the shareholders.

 

3-2

On the day that Party B pays the second installment, Party A shall hand over all
the licenses, seals (including but not limited to the administrative seal,
financial seal, economic contract seal and common seal) and financial account
documents of Party C to Party B.  Meanwhile, it will assist Party B in its
assignment of financial control personnel to Qianfeng Company.

 

11

--------------------------------------------------------------------------------

 

3-3

Within 3 days after Party B pays the second installment, Party A and Party B
shall complete together the reorganization of the shareholders meeting and the
board of directors of Party C and finish all the legal documents regarding this
equity transfer.

 

3-4

Within 30 days after Party B pays 50% of the total transfer price to Party A,
Party A will complete the registration of the change of shareholder in favor of
Party C.

 

3-5

On the day that Party B pays the second installment, Party C and Party B will
execute the equity entrustment agreement, which provides that starting on the
day that Party B pays the second installment, 54% of Qianfeng Company’s equity
held by Party C will be fully entrusted to Party B, which will exercise the
shareholder’s rights on behalf of Party C.  During the entrustment period, any
assets disposal or fund transfer in Qianfeng Company shall obtain the consents
from Party B.

 

3-6

After the execution of this Agreement, if any capital costs that accrue to the
amounts payable from Qianfeng Company to the affiliated parties (including but
not limited to RMB14,560,000 payable to Guizhou EAKAN Pharmaceutical Co., Ltd,
RMB9,182,900 as market development fees payable to Guangdong Hengkang
Pharmaceutical Imp.&Exp. Co., Ltd, and RMB7,700,000 payable to Renyuan Company)
will be paid by Party A according to the proportion of Party C’s equity holding
in Qianfeng Company, and Party B may deduct corresponding capital costs from the
transfer price and deliver them to Qianfeng Company.

 

3-7

When going through the equity transfer registration procedure with the AIC,
Party B may adjust the transferee to be its affiliated company, for which Party
A and Party C will give full cooperation.  Party B will take joint and several
responsibility for its affiliated company’s performance under this Agreement.
 Any delay in the AIC registration for the equity transfer that has been caused
by this adjustment will be borne by Party B.

 

Article 4

Confidentiality

 

4-1

Party A and Party B should keep confidential all the information that comes into
the knowledge of Party A and Party B during this equity transfer agreement,
including but not limited to the operation situation, financial situation,
business secrets and technical secrets of Party A, Party B, Party C and Qianfeng
Company.  Except where disclosure of such information is required under the laws
or compelled by the judicial authority, neither party may disclose or use such
information.

 

12

--------------------------------------------------------------------------------

 

4-2

Party A and Party B will consult with each other for consistent comments  when
they are to disclose or publicize this equity transfer and ensure that the
business reputation of the parties will not be harmed.  Without the consent by
the other party, no party may make any comments or publish any scripts with
respect to this equity transfer.

 

Article 5

Force Majeure

 

5-1

“Force Majeure” herein means any events which could not be foreseen, avoided or
overcome, and the impact of the events cannot be eliminated through reasonable
efforts and expenses, including but not limited to, earthquake, typhoon, flood,
fire, war, SARS, pestilence or other events recognized by the international
business practice.

 

5-2

Either party that has been prevented by force majeure from fully or partially
performing its obligations hereunder is suspended from performing the foregoing
obligations.  The suspension period will last as long as the force majeure event
lasts.  After the force majeure ceases, the affected party will continue to
perform its obligations that have not been fulfilled.  However, the party that
has been affected by the force majeure event and suspended its obligations
performance must, within the five (5) days of knowing the force majeure event,
notify the other party of the force majeure event’s nature, location, scope,
duration and extent of its impact on the party’s performance of obligations;
 the party which issues the notice shall use its best efforts to mitigate the
impact and losses caused by the force majeure.

 

5-3

If any dispute arises between both parties regarding whether the force majeure
event has occurred or its impact on the performance of this Agreement, the party
who claims for suspension of the performance of the obligations shall bear the
burden of proof.

 

5-4

Any party that fails to perform the obligations due to force majeure may be
excused from its liabilities in whole or in part, provided however that a party
cannot be excused from liabilities where the force majeure event occurs after
its delay in performance.

 

Article 6

Liability for Breach

 

6-1

Any party that breaches any representations, warranties and other obligations
herein or unilaterally rescinds this Agreement without lawful basis will be
regarded as being in breach hereof.  The non-breaching party is entitled to
require the breaching party to rectify the default within a period of no less
than 15 days, otherwise the non-breaching party may terminate this Agreement
unilaterally.  The breaching party will pay 10% of the total transfer price as
liquidated damages to the non-breaching party and compensate the non-breaching
party for the portion of its losses that has not been covered by the liquidated
damages (including but not limited to all the litigation fees and attorney fees
so incurred by the non-breaching party).

 

13

--------------------------------------------------------------------------------

 

6-2

If any breach by Party A makes it impossible for Party B to acquire the subject
equity, Party A will pay to Party B the liquidated damages and refund the
transfer price which has been paid by Party B within ten (10) days after receipt
of the Party B’s notice.

 

6-3

If Party B fails to pay the transfer price on a timely basis, Party B will pay
to Party A 0.03% of the overdue portion of the transfer price for each day of
default as liquidated damages.  If Party B fails to pay off the transfer price
due hereunder within three (3) months thereafter, Party A has the right to
terminate this Agreement.  When the situations set forth in Article 6-2 and 6-4
occur, if Party A fails to refund the transfer price on a timely basis, Party A
will pay to Party B 0.03% of the overdue portion of the refund for each day of
default as liquidated damages.

 

6-4

If Party A fails to complete all the legal procedures for the equity transfer
(including but not limited to the registration of the transfer) within the two
(2) months after Party B’s payment of 50% of the total transfer price, Party B
is entitled to terminate this Agreement, except where the failure to complete
the equity transfer is for reasons attributable to Party B.  After the
termination of this Agreement, Party A will pay 10% of the total transfer price
as liquidated damages and refund the transfer price which has been paid by Party
B to Party B within ten (10) days after receipt of the Party B’s notice, and
compensate Party B for all direct or consequential losses incurred by Party B
(including but not limited to all the litigation fees and attorney fees so
incurred by Party B) that have not been covered by the liquidated damages.

 

Article 7

Notice

 

7-1

Any notice or other correspondence issued according to this Agreement will be
written in Chinese and may be delivered in person, by registered mail or
facsimile to the following addresses.  FAN Shaowen will be Party A’s
representative with full authorization to issue and receive the notice.  The
time of actual delivery of notice hereunder will be determined pursuant to the
following methods:

 

(a)

notices dispatched in person shall be deemed as delivered when dispatched in
person;

 

(b)

notices sent by registered mail will be deemed as delivered when such notice is
actually dispatched, but no late than the seventh (7th) day after the date of
mailing (as evidenced by postmark); provided that if the delivery day is not a
Business Day, the next Business Day shall be deemed as the date of delivery.

 

(c)

notices sent by facsimile will be deemed as delivered when it is successfully
transmitted;

 

14

--------------------------------------------------------------------------------




7-2

Unless a 15 days’ advance notice in writing is otherwise given to the other
party, addresses of three parties and Qianfeng Company are as follows:




Party A

FAN Shaowen, CHEN Aimin, CHEN Aiguo, YANG Gang

Address: Mailbox 298, Huaxi District, Guiyang City, Guizhou

Postcode: 550025

Telephone: 0851-3605019

Fax: 0851-3605555

Contact: FAN Shaowen

 

Party B

LOGIC EXPRESS LTD

Address: No. 14 Hushandong Road, Tai’an City, Shandong Province

Postcode: 271000

Telephone: 0538-6217079

Fax: 0538-6206636

Contact: ZHAO Chaoming

 

Party C

Chongqing Dalin Biologic Technology Co., Ltd

Address: Mailbox 298, Huaxi District, Guiyang City, Guizhou

Postcode: 550025

Telephone: 0851-3605019

Fax: 0851-3605555

Contact: FAN Shaowen

 

15

--------------------------------------------------------------------------------

 

Qianfeng Company

Guiyang Qianfeng Biological Product Liability Co., Ltd.

Address: Mailbox 298, Huaxi District, Guiyang City, Guizhou

Postcode: 550025

Telephone: 0851-3605019

Fax: 0851-3605555

Contact: FAN Shaowen




7-3

Both parties may notify the other party and Qianfeng Company in writing of
change of address at any time according to the provisions herein.




Article 8

Miscellaneous






8-1

Any dispute arising out of or related to this Agreement shall be settled by
negotiation by both parties.  If no resolution is attained through friendly
negotiation, any party may bring a legal action at the competent court where
Qianfeng Company is located.




8-2

Anything not covered by this Agreement will be concluded in the supplementary
agreement through negotiation between both parties.  The supplementary agreement
and this Agreement have the same legal effect.




8-3

This Agreement will become effective upon the execution and attachment of seals
by each party.




8-4

This Agreement will be made in eight counterparts with Party A and Party B each
holding four copies.  Each counterpart has equal legal effect.




8-5

This Equity Transfer Agreement is executed in Tai’an on September 26, 2008.




16

--------------------------------------------------------------------------------

 

The parties hereby execute and attach seals as follow:




Party A:

 

/s/ FAN Shaowen

 

/s/ CHEN Aimin

 

/s/ CHEN Aiguo

 

/s/ YANG Gang




 

Party B: LOGIC EXPRESS LTD

 

Representative: /s/ Chao Ming Zhao




 

Party C:

 

Legal Representative (Authorized Representative):

 

/s/ FAN Shaowen

 

(Seal of Chongqing Dalin Biologic Technology Co., Ltd Attached)


 

17

--------------------------------------------------------------------------------


List of Exhibits




Exhibit 1: Audit Report No. Su Gong S[2008]E7037




Exhibit 2: Audit Report No. Su Gong S[2008]E7047




Exhibit 3: Legal Opinion




Exhibit 4: Articles of Association of Qianfeng Company




Exhibit 5: Articles of Association of Chongqing Dalin Biologic Technology Co.,
Ltd




Exhibit 6: Letter Confirming 15% Income Tax




Exhibit 7: List of Intellectual Property

1、GMP Certificate F3168（scope of certification: blood products）

GMP Certificate F3533（scope of certification: small-volume injection）

2、Medicine Production License SHb20060002（production scope: blood products,
small-volume injection; expiration Date: December 31, 2010）

3、Trademark Registration Certificate NO.1347783（“黔峰”Word-Trademark）

4、Approvals for Production

（1）Human Serum Albumin (HSA) 20％ 10ml, Guo Yao Zhun Zi S19983034

（2）Human Serum Albumin (HSA) 20％ 25ml, Guo Yao Zhun Zi S19983035

（3）Human Serum Albumin (HSA) 25％ 50ml, Guo Yao Zhun Zi S20083039

（4）Human Serum Albumin (HSA) 10％ 50ml, Guo Yao Zhun Zi S20083038

（5）Human Immunoglobulin 10％ 3ml, Guo Yao Zhun Zi S20003027

（6）Human Intravenous Immunoglobulin（pH4）5% 20ml, Guo Yao Zhun Zi S20023033

（7）Human Intravenous Immunoglobulin（pH4）5% 50ml, Guo Yao Zhun Zi S20023032

（8）Human Intravenous Immunoglobulin（pH4）5% 100ml, Guo Yao Zhun Zi S20083036

（9）Human Intravenous Immunoglobulin（pH4）5% 200ml, Guo Yao Zhun Zi S20083035

（10）Human Hepatitis B Immunoglobulin 100IU, Guo Yao Zhun Zi S20053044

（11）Human Hepatitis B Immunoglobulin 200IU, Guo Yao Zhun Zi S20053043

（12）Human Hepatitis B Immunoglobulin 400IU, Guo Yao Zhun Zi S20053042

（13）Human Tetanus Immunoglobulin 250IU, Guo Yao Zhun Zi S20053106

（14）Human Rabies Immune Globulin 200IU, Guo Yao Zhun Zi S20053107




Exhibit 8: Equity Transfer Agreement between Party C and Guizhou EAKAN
Pharmaceutical Co., Ltd

1、Equity Transfer Agreement, executed by Party C and Guizhou EAKAN
Pharmaceutical Co., Ltd on January 15, 2005;

2、Supplementary Agreement, executed by Party C and Guizhou EAKAN Pharmaceutical
Co., Ltd on May 29, 2005;

3、Supplementary Agreement to the Equity Transfer Agreement, executed by Party C
and Guizhou EAKAN Pharmaceutical Co., Ltd on July 26, 2005.




18

--------------------------------------------------------------------------------